internal_revenue_service number release date index numbers ------------------------ ------------------------------- ------------------------------- -------------------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------- telephone number -------------------- refer reply to cc corp b06 plr-136301-07 date date ---------------------------------------------------- ------------ ------------ ------------- --------------------------- legend old parent ------------------------------------------------------------------- ----------------------------------------------------------- distributing controlled ------------------------------------------------------------------- ----------------------------------------------------------- sec_1 ------------------------------------------------------------------- ----------------------------------------------------------- sec_2 sec_3 ------------------------------------------------------------------- ----------------------------------------------------------- sec_4 ------------------------------------------------------------------- ---------------------------------------- sec_5 ----------------------------------------------------------------------------- -------------------------------------- ------------------------------------------ --------------------------------------------------- ---------------------------------------------------- ------------- ----------------- -------------------------------------- ---------------------------------------- plr-136301-07 ---------------------------------------------------------------------- business x business y state z dollar_figurea b c d exchange date dear -------------- this letter responds to your date letter from your authorized representative requesting rulings on certain federal_income_tax consequences of a series of transactions additional information was received in letters dated august september and date the information provided in these letters is summarized below ------------------------------------- ------------------------- ------------- ----------- ---- the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether the distribution described below i satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 of the internal_revenue_code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 plr-136301-07 old parent is a holding_company that is the common parent of an affiliated_group_of_corporations filing a consolidated federal_income_tax return old parent holds legal_title to certain intellectual_property currently used by its subsidiaries in their business x and business y it directly owns percent of the outstanding_stock of the following corporations sec_1 sec_3 sec_4 sec_5 and controlled sec_1 is actively engaged directly and through subsidiaries in business x sec_3 is actively engaged directly and through subsidiaries in business y sec_4 provides certain services in connection with business y sec_5 is a captive_insurance_company that has elected under sec_953 to be treated as a domestic_corporation for federal_income_tax purposes in order to undertake the transaction described below old parent will form both sec_2 and distributing and has formed controlled financial information has been received indicating that business x as conducted by sec_1 and business y as conducted by sec_3 each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years for what are represented as valid business reasons old parent has proposed and completed some of the steps of a series of transactions the steps described in paragraphs i ii and iii below are intended to be treated as one transaction the steps described in paragraphs iv and v below are intended to be treated as one transaction the steps described in paragraphs vi and vii below are intended to be treated as one transaction i old parent merger old parent will form distributing and distributing will form merger sub merger sub will merge with and into old parent with old parent surviving as a result of the old parent merger old parent will become a wholly owned subsidiary of distributing each outstanding share of old parent common_stock together with associated preferred_stock purchase rights will be exchanged for one identical share of distributing common_stock together with associated preferred_stock purchase rights and the nominal shares of distributing stock held by old parent will be cancelled the shares of distributing common_stock will take the place of the shares of old parent common_stock on the exchange and distributing will under applicable securities law become a successor to old parent as the issuer distributing will adopt a shareholder rights plan substantially identical to the shareholder rights plan in place with respect to old parent distributing rights plan under the distributing rights plan a preferred_stock purchase right a distributing right will trade together with each share of distributing common_stock until and unless certain events occur as described in the distributing rights plan plr-136301-07 distributing will assume old parent’s indebtedness and other liabilities other than certain liabilities of old parent that are associated with business x and will take the place of old parent as the continuing sponsor of various employee benefit plans previously maintained by old parent compensatory options to acquire old parent stock will be replaced with substantially identical options to acquire distributing stock and shares of restricted_stock of old parent will be converted into shares of distributing with the same restrictions and limitations ii old parent distribution old parent will distribute all of its assets to distributing those assets will include legal_title to certain intellectual_property formerly held by old parent which may be transferred prior to the old parent distribution to one or more single member limited_liability companies that are disregarded for federal tax purposes plus the stock of all of old parent’s subsidiaries sec_2 sec_3 sec_4 sec_5 and controlled distributing sec_3 and the domestic and foreign wholly owned subsidiaries of sec_3 will constitute a separate_affiliated_group within the meaning of sec_355 distributing sag iii old parent conversion old parent will be converted into a single member limited_liability_company that will be disregarded for federal tax purposes under sec_301_7701-3 old parent llc the old parent merger old parent distribution and old parent conversion described above is referred to as the old parent transaction iv sec_1 merger sec_1 will merge with and into old parent under state z corporate law with old parent surviving v sec_2 contribution old parent will transfer all of the assets received by it in the sec_1 merger to sec_2 in exchange for of the outstanding_stock of sec_2 and the assumption by sec_2 of certain liabilities of old parent to which old parent succeeded by reason of the sec_1 merger as well as any other liabilities which old parent then has with respect to business x currently sec_1 is liable as a co-obligor on certain indebtedness issued by old parent which indebtedness will be assumed by distributing in connection with the described transaction thus it is not expected that sec_2 will be liable as a co- obligor with respect to such indebtedness the sec_1 merger and the sec_2 contribution described above is referred to as the sec_1 transaction plr-136301-07 vi controlled contribution distributing will contribute the stock of sec_2 legal_title to the intellectual_property used in business x and the sole membership interest in old parent llc which at the time will own no assets to controlled in exchange for additional shares of controlled stock and approximately dollar_figurea in cash cash amount subject_to the adjustments described below net cash amount controlled will fund the net cash amount by borrowing money from one or more unrelated third party lenders distributing will be required to refund to controlled a portion of the cash amount to the extent that the positive net_cash_flow generated by business x during the period from date through the date of the share distribution described below exceeds the amount of cash and cash equivalents held by controlled and its subsidiaries on the date of the share distribution such portion is referred to as decrease to cash amount conversely controlled will be required to distribute an additional_amount of cash as part of the cash amount to distributing following the share distribution to the extent that the amount of cash and cash equivalents held by controlled and its subsidiaries on the date of the share distribution exceeds the net_cash_flow generated by business x for the period from date through the date of the share distribution such portion is referred to as increase to cash amount and the cash amount either reduced by the decrease to cash amount or increased by the increase to cash amount is referred to as the net cash amount once received by distributing the net cash amount will be segregated from the other assets of distributing originally distributing had planned to use the net cash amount for one or more of the following purposes to make a special cash distribution to its shareholders or to repurchase shares of its outstanding_stock in accordance with sec_361 and or pay down existing indebtedness of distributing in accordance with sec_361 subsequent to the submission of this ruling_request in response to significant volatility in the stock market old parent announced its authorization to repurchase an additional b shares or almost c of its outstanding common_stock in addition immediately prior to the submission of the ruling_request old parent had continuing authorization to purchase up to d shares of its outstanding common_stock under the two share repurchase programs old parent has begun to acquire and expects to continue to acquire shares of its outstanding common_stock primarily through open market transactions old parent intends to fund these purchases by drawing down an existing credit facility that it has to this point not used drawdown amounts upon the receipt of a favorable ruling distributing plans to use some of the net cash amount to be received from controlled in connection with the controlled contribution to partially or fully repay the drawdown amounts under the existing plr-136301-07 credit facility that were used to fund the recent share repurchases the remainder of the net cash amount will be used to fund additional share repurchases and or to pay down existing indebtedness of distributing as described above the disbursement of the net cash amount will occur as promptly as practicable after the share distribution and in no event later than the first anniversary of the share distribution controlled sec_2 and the domestic and foreign wholly owned subsidiaries of sec_2 will constitute a separate_affiliated_group within the meaning of sec_355 controlled sag vii share distribution distributing will distribute pro_rata all shares of controlled stock to distributing’s public shareholders on the basis of one controlled share for every two distributing shares held on the record_date distributing will distribute cash instead of distributing a fractional share to any shareholder that otherwise would be entitled to receive a fractional share of controlled common_stock controlled will adopt a shareholder rights plan controlled rights plan substantially identical to the distributing rights plan under the controlled rights plan a preferred_stock purchase right a controlled right will trade together with each share of controlled common_stock until and unless certain events occur as described in the controlled rights plan the controlled contribution and the share distribution described above is referred to as the proposed d transaction in connection with the old parent transaction old parent makes the following representations a the fair_market_value of the distributing stock to be received by the old parent shareholders in the old parent merger will be equal to the fair_market_value of the old parent stock surrendered in the exchange b immediately following the consummation of the old parent merger the old parent shareholders will own all the outstanding distributing stock and will own such stock solely by reason of their ownership of old parent stock immediately prior to the transaction c other than in connection with compensatory stock_options or restricted_stock distributing has no plan or intention to issue additional shares of its stock following the old parent merger d immediately following consummation of the old parent transaction and prior to the controlled contribution distributing will possess the same assets and liabilities as those possessed by old parent immediately prior to the transaction except that plr-136301-07 distributing will own sec_2 stock instead of sec_1 stock assets used to pay expenses_incurred in connection with the old parent transaction and all redemptions and distributions except for regular normal dividends made by old parent immediately preceding the transaction will in the aggregate constitute less than one percent of the net assets of old parent e other than old parent options and benefit plans for employees and directors at the time of the old parent transaction old parent will not have outstanding any warrants options convertible securities or other type of right pursuant to which any person could acquire shares in old parent f the liabilities to be assumed as determined under sec_357 by distributing were incurred in the ordinary course of business and are associated with the assets being transferred g distributing has no plan or intention to reacquire any of its stock issued in the transaction except to the extent that distributing uses the net cash amount to be received in the controlled contribution to repurchase shares of its outstanding_stock in accordance with sec_361 h old parent is not under the jurisdiction of a court in title_11_or_similar_case within the meaning of sec_368 i the old parent shareholders will each pay their respective expenses if any incurred in connection with the old parent transaction j the distributing rights are the type of rights described in revrul_90_11 1990_1_cb_10 in connection with the sec_1 transaction old parent makes the following representations aa the fair_market_value of the sec_2 stock to be received by the sole sec_1 shareholder in the sec_1 transaction will be equal to the fair_market_value of the sec_1 stock surrendered in the exchange bb immediately following the consummation of the sec_1 transaction the sole sec_1 shareholder will own all the outstanding sec_2 stock and will own such stock solely by reason of its ownership of sec_1 stock immediately prior to the transaction cc sec_2 has no plan or intention to issue additional shares of its stock following the sec_1 transaction dd immediately following consummation of the sec_1 transaction sec_2 will possess the same assets and liabilities as those possessed by sec_1 immediately prior to the plr-136301-07 transaction except that sec_2 will not be liable as a co-obligor with respect to certain indebtedness of old parent as to which sec_1 was a co-obligor assets used to pay expenses_incurred in connection with the sec_1 transaction and all redemptions and distributions except for regular normal dividends made by sec_1 immediately preceding the transaction will in the aggregate constitute less than one percent of the net assets of sec_1 ee at the time of the sec_1 transaction sec_1 will not have outstanding any warrants options convertible securities or other type of right pursuant to which any person could acquire shares in sec_1 ff the liabilities to be assumed as determined under sec_357 by sec_2 were incurred in the ordinary course of business and are associated with the assets being transferred gg sec_2 has no plan or intention to reacquire any of its stock issued in the transaction hh sec_1 is not under the jurisdiction of a court in title_11_or_similar_case within the meaning of sec_368 ii the sole sec_1 shareholder will pay its own expenses if any incurred in connection with the sec_1 transaction in connection with the proposed d transaction old parent makes the following representations aaa the indebtedness if any owed by controlled to distributing after the share distribution will not constitute stock_or_securities bbb with the possible exception of the issuance of controlled shares pursuant to adjustments to distributing’s existing stock_options restricted_stock or restricted_stock unit awards no part of the controlled shares to be distributed in the share distribution is being received by any of distributing’s shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing ccc the five years of financial information submitted on behalf of business y conducted directly by the members of the distributing sag is representative of its present operations and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted ddd the five years of financial information submitted on behalf of business x conducted directly by the members of the controlled sag is representative of its present operations and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted plr-136301-07 eee following the distribution the distributing sag and the controlled sag will each continue the active_conduct of its business independently and with its separate employees fff the share distribution is being carried out for the following corporate business purposes i to enhance the ability of distributing and that of controlled to respond to different industry dynamics in business x and business y and therefore expand access to markets and better tailor strategic initiatives and priorities ii to allow the investment community to evaluate distributing and controlled separately relative to the performance of their respective peers in business x and business y iii to provide controlled with more direct access to the capital markets without having to compete internally with business y for capital iv to enable both companies to use their own respective equity securities as acquisition or financing currency which has been inhibited by operating business x and business y within a single consolidated_group v to enable each company to provide its management and employees with incentive compensation in the form of equity ownership tied to the business segment for which they are responsible and vi to achieve cost savings the share distribution is motivated in whole or substantial part by these corporate business purposes ggg the share distribution is not being used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both hhh for purposes of sec_355 immediately after the share distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the share distribution iii for purposes of sec_355 immediately after the share distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the share distribution or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the share distribution jjj the total fair_market_value of the assets transferred in the controlled contribution will be equal to or exceed the adjusted_basis of those assets plr-136301-07 kkk the total fair_market_value of the assets transferred to controlled in the controlled contribution will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled in connection with the exchange ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with the exchange and iii the amount of cash and the fair_market_value of any other_property other than stock_or_securities permitted to be received under sec_361 without the recognition of gain received by distributing in connection with the exchange the total adjusted_basis of the assets transferred to controlled by distributing will equal or exceed the sum of i the liabilities assumed as determined under sec_357 by controlled and ii the fair_market_value of any other_property within the meaning of sec_361 and the amount of any money transferred by controlled to distributing that is distributed to the shareholders of distributing or transferred to the creditors of distributing pursuant to the plan_of_reorganization any liabilities assumed within the meaning of sec_357 by controlled in the transactions were incurred in the ordinary course of business and are associated with the assets being transferred lll there will not be any continuing indebtedness between distributing and controlled at the time of and following the share distribution except for payables arising under transitional agreements or otherwise in the ordinary course of business and except for adjustments to the cash amount as described above mmm immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d any excess_loss_account of a member of the controlled_group in the stock of another member that is required to be taken into account by sec_1_1502-19 will be included in income immediately before the share distribution further at the time of the share distribution distributing will not have an excess_loss_account in the stock of controlled nnn payments made in connection with all continuing transactions after the distribution if any between distributing and its affiliates and controlled and its affiliates will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length ooo no two parties to the described transaction will be investment companies as defined in sec_368 and iv ppp in pursuance of the plan_of_reorganization distributing will transfer the net cash amount to its shareholders either as an extraordinary_distribution or to repurchase outstanding_stock or to unrelated third-party creditors of distributing in retirement of its outstanding debt except for any debt incurred for the purpose of funding share repurchases prior to the share distribution such debt will have been outstanding prior plr-136301-07 to any initial discussions regarding the share distribution by the board_of directors of old parent qqq the distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation rrr neither distributing nor controlled is a disqualified_investment_corporation as defined in sec_355 sss the controlled rights are the type of rights described in revrul_90_11 1990_1_cb_10 ttt the payment of cash in lieu of distributing fractional shares of controlled is solely for the purpose of avoiding the expense and inconvenience of issuing fractional shares and does not represent separately bargained for consideration the method used for handling fractional shares is designed to limit the amount of cash received by any one shareholder to less than the value of one full share of controlled the total amount of cash paid in lieu of fractional shares will not exceed one percent of the fair_market_value of controlled shares distributed to the public in the share distribution uuu distributing controlled and its shareholders will each pay their own expenses if any incurred in connection with the distribution based solely on the information and representations submitted we rule as follows on the old parent transaction the old parent transaction will constitute a reorganization within the meaning of sec_368 distributing and old parent will each be a party to the reorganization within the meaning of sec_368 no gain_or_loss will be recognized by old parent upon the transfer of all of its assets to distributing as part of the old parent transaction sec_361 and sec_357 no gain_or_loss will be recognized by distributing upon the receipts of all of the assets of old parent as part of the old parent transaction sec_1032 distributing's basis in the assets of old parent will be the same as old parent's basis in its assets immediately before the old parent transaction sec_362 distributing’s holding_period for each of the assets of old parent will include the period during which such asset was held by old parent sec_1223 plr-136301-07 no gain_or_loss will be recognized by the stockholders of old parent on the receipt of the stock of distributing in exchange for the stock of old parent sec_354 the basis of the distributing stock in the hands of the old parent shareholders will be equal in the case of each such shareholder to the basis of the old parent stock surrendered by that shareholder in exchange therefore sec_358 the holding_period for the distributing stock in the hands of the old parent shareholders will include the period in the case of each such shareholder during which that shareholder held the old parent stock exchanged therefor provided that the old parent stock is held as a capital_asset in the hands of that shareholder on the date of the exchange sec_1223 as provided by sec_381 distributing will succeed to the tax_attributes of old parent enumerated in sec_381 including any old parent earnings_and_profits or any deficit therein since the old parent transaction is treated as a reorganization within the meaning of sec_368 the affiliated_group of which old parent was the common parent_corporation and the taxable_year of such affiliated_group will not terminate and such affiliated_group and such taxable_year will continue with distributing as the successor to old parent as the common parent of the affiliated_group sec_1_381_b_-1 and sec_1_1502-75 distributing will continue to use the taxpayer_identification_number previously assigned to old parent revrul_73_526 1973_2_cb_404 provided that at the time of the old parent transaction the distributing rights remain contingent non-exercisable and subject_to redemption if issued the receipt of such rights by old parent and the shareholders of old parent will not constitute a distribution or receipt of property an exchange of stock or property either taxable or nontaxable or any other event giving rise to the realization of gross_income by distributing old parent or any of their shareholders revrul_90_11 1990_1_cb_10 based solely on the information and representations submitted we rule as follows on the sec_1 transaction the sec_1 transaction will constitute a reorganization within the meaning of sec_368 sec_1 and sec_2 will each be a party to the reorganization within the meaning of sec_368 no gain_or_loss will be recognized by sec_1 upon the transfer of all of its assets to sec_2 as part of the sec_1 transaction sec_361 and sec_357 plr-136301-07 no gain_or_loss will be recognized by sec_2 upon the receipt of all of the assets of sec_1 as part of the sec_1 transaction sec_1032 sec_2's basis in the assets of sec_1 will be the same as sec_1's basis in its assets immediately before the sec_1 transaction sec_362 sec_2’s holding_period for each of the assets of sec_1 will include the period during which such asset was held by sec_1 sec_1223 no gain_or_loss will be recognized by old parent upon the receipt of the stock of sec_2 in exchange for the stock of sec_1 sec_354 the basis of the sec_2 stock in the hands of old parent will be equal to the basis of the sec_1 stock surrendered in exchange therefore sec_358 the holding_period for the sec_2 stock in the hands of old parent will include the period during which old parent held the sec_1 stock exchanged therefor provided that the sec_1 stock is held as a capital_asset in the hands of old parent on the date of the exchange sec_1223 as provided by sec_381 sec_2 will succeed to the tax_attributes of sec_1 enumerated in sec_381 including any sec_1 earnings_and_profits or any deficit therein sec_2 will continue to use the taxpayer_identification_number previously assigned to sec_1 revrul_73_526 1973_2_cb_404 based solely on the information and representations submitted we rule as follows on the proposed d transaction the proposed d transaction will qualify as a reorganization under sec_368 distributing and controlled each will be a_party_to_a_reorganization under sec_368 distributing will not recognize any gain_or_loss upon the transfer of assets to controlled as part of the controlled contribution sec_361 controlled will not recognize any gain_or_loss upon the receipt of assets from distributing as part of the controlled contribution sec_1032 controlled's basis in each asset received from distributing in the controlled contribution will be the same as the basis of that asset in the hands of distributing immediately before its transfer sec_362 controlled's holding_period in each asset received from distributing in the controlled contribution will include the period during which distributing held that asset sec_1223 plr-136301-07 distributing will not recognize any gain_or_loss upon distribution of controlled stock as part of the share distribution sec_361 distributing will not recognize any gain_or_loss upon the receipt of the cash amount from controlled sec_361 and b the increase to the cash amount made by controlled to distributing or the decrease to the cash amount made by distributing to controlled will be treated as occurring as part of the controlled contribution thus i if there is an increase to the cash amount distributing will not recognize gain_or_loss upon the receipt of such amount sec_361 and b or ii if there is a decrease to the cash amount controlled will not recognize gain_or_loss upon the receipt of such amount sec_361 b a and b 344_us_6 1952_2_cb_136 tax character of later transaction will derive from earlier related transaction no distributing shareholder will recognize any gain_or_loss and will not otherwise include any amount in income on the receipt of shares of controlled stock as part of the share distribution sec_355 provided that at the time of the share distribution the controlled rights remain contingent non-exercisable and subject_to redemption if issued the receipt of such rights by distributing and its shareholders will not be a distribution or receipt of property an exchange of stock or property either taxable or nontaxable or any other event giving rise to the realization of gross_income by distributing controlled or any of the distributing shareholders revrul_90_11 1990_1_cb_10 the portion of the net cash amount that is distributed to a distributing shareholder either with respect to that shareholder’s distributing stock or in exchange therefor shall be taxed to that shareholder under sec_301 or sec_302 as the case may be by reason of sec_356 a distributing shareholder who receives cash in lieu of a fractional share of controlled common_stock will recognize gain_or_loss measured by the difference between the basis of the fractional share deemed to have been received and the amount of cash received sec_1001 any gain_or_loss will be treated as capital_gain or loss provided such fractional share of stock would be held as a capital_asset on the date of the share distribution sec_1221 and sec_1222 the aggregate basis of the distributing stock and the controlled stock in the hands of each distributing shareholder immediately after the share distribution including any fractional share interest in controlled to which a distributing shareholder may be entitled will be the same as that shareholder's aggregate basis in the distributing stock held immediately before the distribution allocated in the manner described in sec_1_358-2 sec_358 b and c the holding_period of the controlled stock received by each distributing shareholder as part of the share distribution including any fractional share interest in controlled to which a distributing shareholder may be entitled will include the holding_period of the plr-136301-07 distributing stock on which the distribution was made provided the distributing stock is held as a capital_asset on the date of the distribution sec_1223 earnings_and_profits of distributing if any will be allocated between distributing and controlled in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 after taking into account the decrease in earnings_and_profits attributable to the portion of the net cash amount distributed to the distributing shareholders except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent temporary or final regulations pertaining to one of the issues addressed in this ruling ie the application of the sag rules of sec_355 have not yet been adopted therefore this ruling will be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in the letter_ruling see section dollar_figure of revproc_2007_1 2007_1_irb_1 however when the criteria in section dollar_figure of revproc_2007_1 2007_1_irb_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely steven j hankin senior technician reviewer branch corporate cc
